—Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered April 18,1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and, upon his plea of guilty, of driving while under the influence of alcohol, and sentencing him, as a second felony offender, to concurrent terms of 51/2 to 11 years and 11/2 to 3 years, respectively, unanimously affirmed.
The evidence was legally sufficient and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The issue of the officers’ credibility was properly placed before the jury and there is no reason on this record to disturb its determination. We have considered defendant’s remaining contention and find it to be without merit. Concur— Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.